internal_revenue_service s i n s i n s i n s i n dollar_figure xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxkkxkkkxxkk xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx department of the treasury washington dc contact personjg third party contact xxxxxxxxxxxxxxxxx telephone number xxxxxxxxxxx xxxxxxxxxxxxx in reference to dathec t eo ra t employer_identification_number xxxxxxxxxx legend y xxxxxxxxxxxxxxxxxxxxxxxkkkk x xxxxxxxxxxxxxxxx z xxxxxxxxxxxxxxxxx t xxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxakx pl xxxxxxxxxxxxxxxx p2 xxxxxxxxxxxxxxxxxxxxxxxxxxkxx p3 xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkk p4 xxxxxxxxxxxxxxxxkkk p5 xxxxxxxxxxxxxxxkxx p6 xxxxxxxxxxxxxxxxxxxxxxxkx p7 xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkaxaxxxk p8 xxxxxxxxxxxxxxxxxkx p9 xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxaxk x kxkx y xxxx z xxxx dear applicant this is in reply to your letter of date as subsequently revised amended and supplemented by correspondence dated date april i9 certain rulings under sec_501 of the internal_revenue_code more specifically you request us to rule that and july in which you request and date date the receipt and continued ownership by you of the partnership interests owned by x at his death and distributed by y to you will not jeopardize your a tax-exempt private_foundation exempt status as under sec_501 of the code pursuant to the exception in sec_514 c b of the code which are owned by some of the partnerships will not constitute acquisition_indebtedness as defined in sec_514 the mortgages encumbering the properties of the code for the ten-year period -2- xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkkxx commencing on the date of the transfer of the partnership interests to you the receipt and continued ownership by you of the partnership interests owned by x at his death and distributed by y to you will not constitute acts of self-dealing between you and a disqualified_person under sec_4941 of the code pursuant to sec_4943 of the code receipt and continued ownership by you of the partnership interests in business enterprises owned by x at his death and distributed by to you will not constitute excess_business_holdings as defined in sec_4943 of the code for the five-year periods commencing on the dates of the transfer of the partnership interests to you the facts you were formed by x in and were recognized as exempt from federal_income_tax under sec_501 determination_letter dated november classified as sec_509 of the code a private_foundation within the meaning of you were of the code by x died in leaving no issue x’s only living relatives were two sisters to whom he left specific monetary bequests x's estate is still under administration the rest and residue of the estate of x hereafter known as y you such rest and residue consists primarily of x’s interests in partnerships pl two mortgages was left to and p9 p3 p8 p6é p2 p4 ps p7 and on his death x had a interest in pl p8 and a interest in p9 and p3 also x had a interest in p4 and a interest in p6 also as termination of an ownership_interest in pl z above partnerships and a interest in p5 further z designated as the managing partner in several partnership agreements in addition z owns and operates t which manages the partnerships’ properties for a management fee a testamentary_trust x’s two sisters acquired an unrelated party to x owns a interest in a result of the p8 in of the p7 p5 p6 p7 p2 p2 p4 is you state that neither z nor t nor x's two sisters have ever made any contributions to you thus none of these individuals are substantial contributors to you within the xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkk meaning of sec_4946 a neither z nor x's two sisters are foundation managers and d of the code also pl p2 p7 properties further p3 p6 p4 p6 and p each own real_estate p5 and p9 each own undeveloped land and p9 also carry on active business enterprises in addition to receiving partnership interests in the partnerships y received x’s interest in two mortgages i ii shown below and as shown below and the liability of p6é in mortgage iii a mortgage in the approximate amount of dollar_figurex i secured_by property owned by pé6 a mortgage between p6 and x by which x loaned ii dollar_figurex to p6é in november of y iii dollar_figurex to p6 in november of y a mortgage between p6 and z by which z loaned in respect to i at the time the loan evidenced by the p6é had outstanding a promissory note was originally made x mortgage loan obligation of approximately dollar_figurex the balance of the mortgage loan has been reduced to approximately dollar_figurex with p6’s amortization of the mortgage loan balance and resulting substantial increase in p6’s equity in its real_estate project the risk that the loan evidenced by the promissory note was reduced substantially furthermore you will own a partnership_interest in p6 once y by extending the due_date of the promissory note y has reduced the likelihood that p6 would have a substantial cash crunch which could have adversely affected your interest in pé is wound up the payment on loans ii and iii has been extended to z amendment five to pé6‘s partnership_agreement december makes clear that no distributions will be made to the partners until these loans and any other loans from partners have been repaid law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of in part organizations organized and operated exclusively for charitable purposes of the internal_revenue_code imposes a tax on the unrelated_business_taxable_income of organizations sec_511 xxxxxxxxxxxxxxxxxxkxxxxxxkkxxaxkkxxxxkkkkx described in sec_501 a sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it incurred in carrying on the trade_or_business less allowable deductions for expenses sec_512 of the code excludes from the definition of gross_income all rents_from_real_property and all rents from personal_property if the rent attributable to such personal_property is an incidental amount of the total rents received or accrued under the lease sec_512 of the code includes in gross_income the rental income and the gain_or_loss from the sale of property if the property is debt-financed_property sec_514 of the code defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year or disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition if the property was sec_514 of the code defines acquisition the indebtedness incurred in indebtedness with respect to any debt-financed_property as the outstanding amount of acquiring or improving the property incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement the indebtedness after the the indebtedness sec_514 a of the code provides that where the amount of indebtedness secured_by such lien or property is acquired subject_to a mortgage or other similar lien mortgage shall be considered as an indebtedness of the property acquired even if the organization did not assume or agree to pay the indebtedness sec_514 c b of the code excepts from the rule as set out subject_to bequest or devise in such case in sec_514 a a mortgage that is acquired by an organization by the indebtedness secured_by of the code property xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkkxxk the mortgage is not treated as acquisition_indebtedness during the ten years following the date of the acquisition this exception does not apply if the organization in order to acquire the equity in the property by bequest or devise assumes and agrees to pay the indebtedness incurred by the mortgage or if the organization makes any payment for the equity in the property owned by the decedent or the donor sec_1_514_c_-1 of the income_tax regulations the date of states that for purposes of sec_514 b acquisition is the date an organization receives the property sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4941 of the code provides in pertinent part that the term self-dealing means any direct or indirect--- sale_or_exchange or leasing of property between a a private_foundation and a disqualified_person b lending of money or other extensions of credit between a private_foundation and a disqualified_person sec_4941 a of the code provides in pertinent part that the transfer of real or personal_property by disqualified_person to a private_foundation shall be treated as a sale_or_exchange mortgage or similar lien which the disqualified_person placed on the property within a 10-year period the property is subject_to if a a sec_53_4941_d_-1 of the foundation and similar excise_tax regulations defines the term self-dealing to mean any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations it or a detriment to the private_foundation is immaterial whether the transaction results in a benefit for purposes of this section sec_4943 of the code imposes on the excess_business_holdings of any private_foundation in a business_enterprise a tax equal to five percent of such holdings sec_4943 of the code states that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the a person other than a foundation would have to dispose_of disqualified_person in order for the remaining holdings of the to xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxkkkk foundation in such enterprise to be permitted holdings sec_4943 a of the code provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of-the voting_stock owned by all disqualified persons sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation which causes the foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the five-year period beginning on the date of such change in holdings sec_53_4943-3 of the regulations provides that the permitted holdings of enterprise which is not incorporated shall subject_to the provisions of subparagraphs paragraph be determined under the principles of paragraph b of this section a private_foundation in any business of this and sec_53_4943-3 of the regulations provides that of this section a partnership including a limited_partnership in the case of or joint_venture the terms profits interest and capital interest shall be substituted for voting_stock and nonvoting_stock respectively wherever those terms appear in paragraph b the interest in profits of such foundation or such disqualified_person shall be determined in the same manner as its distributive_share of partnership taxable_income determination of the distributive_share by the income or loss ratio and the regulations thereunder provision in the partnership_agreement the capital interest of such foundation or such disqualified_person in a partnership shall be determined on the basis of its interest in the assets of the partnership which would be distributable to such foundation or such disqualified_person upon its withdrawal from the partnership or upon liquidation of the partnership whichever is the greater see sec_704 in the absente of relating to the a example i of sec_53_4943-3 of the regulations assumes that if under sec_704 of the code distributive_share of percent and assuming that a and b are determined to have a 4-percent distributive_share each of a 20-percent profits interest in p taxable_income is determined to be and a and b hold an p taxable_income f holds f’s p xxxxxxxxxxxxxxxxxxxxxxxxxxxxxaxxxxxaxkxkk assuming that the provisions percent-8 percent percent do not apply the permitted holdings f in p are percent of the profits interest in p 8-percent profits interest in p of sec_4943 b of determined by subtracting the percentage of the profits percent from interest held by a and b percent holds a percentage of the profits interest in p the percentage permitted by sec_53_4943-3 the excess_business_holdings of interest in percent of the profits interest in p determined by subtracting the permitted holdings of percentage of the profit interest held by f percent-12 percent percent percent p equivalent to such excess percentage or in p are a percentage of the profit sec_12 percent from the f therefore in excess of f in p ie ie ie in p in p f sec_53_4943-10 of the regulations defines the term business_enterprise to include the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 of the regulations provides that for purposes of sec_4943 the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive in the taxable_year in question less sources except that if a trade_or_business is from than percent of the income of passive sources the foundation may percent test substitute for the passive source gross_income in such taxable_year the average gross_income from passive sources for the taxable years immediately preceding the taxable_year in question or for such shorter period as the entity has been in existence to be considered a holding in a business_enterprise even if company is controlled by the foundation foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 d thus stock in a passive holding_company is not the in applying this instead the sec_4946 of the code states in pertinent part that the term disqualified_person means with respect to private_foundation a person who is - a a a substantial_contributor to the foundation b a foundation_manager an owner of more than percent of- c total combined voting power of the a corporation or i xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkkxxkxk of the profits interest of unincorporated enterprise which is substantial_contributor to the foundation a partnership or a d certain members of the family of any individual described in sub-paragraph a b or c a corporation in which persons described in e own more than subparagraph a b c or percent of the total combined voting power d a partnership in which persons described in f own more than subparagraph a b c or percent of the total combined voting power d sec_4946 of the code provides in relevant part that for purposes of sec_4946 of an individual shall include his her spouse ancestors children grandchildren great-grandchildren and the spouses of children grandchildren great-grandchildren of the code the family rev c b rul holds that an act of self-dealing will not result from the exchange of securities between a private_foundation and a corporation in which a disqualified_person previously owned more than percent of its total combined voting power manager owned more than percent of the total combined voting power of the corporation years prior to the exchange and did not participate in planning the exchange_offer while in his capacity as foundation_manager the foundation_manager resigned the foundation’s foundation rationale was a substantial_contributor and disqualified_person he left his interests in pl pb pé6 pi p4 p2 p3 and p9 to you at the time of his death xk had a x to you p8 interest in partnerships pl in p3 and p9 p2 p5 p7 and p8 a interest and a interest in pé6 therefore sinc e and pg p9 p7 pé x owned in excess of of pi p2 p3 we conclude that during x’s lifetime p8 and p9 were disqualified persons to pé p2 p7 p3 p8 p5 ps pl you pursuant to sec_4946 of the code siblings are not included as members of sisters are not substantial contributors to you managers they are not disqualified persons the family further since x‘s two nor foundation xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkkakkx zz has made no contributions to you and it appears that z will not make any contributions to you in the future z has at least a partnership_interest in pl pi p8 meaning of sec_4946 of the code manager or a substantial_contributor to you is not a disqualified_person to you pe is not a member x's family within the and is not a foundation we conclude that and p9 since z p2 p3 p4 p5 sec_501 does not preclude you from receiving partnership interests from x that were owned by x during his lifetime pé p5 p2 p3 pt p4 the next issue is whether pl the partnership returns for pl p8 and p9 are business enterprises within the meaning of section of the code you furnished a copy of the form d partnership returns for pl pb and and p9 pg reflect that these partnerships only receive passive rental income however the partnership returns for p6é and p9 reflect that these partnerships receive income from trade and business activities p6é receives both passive rental income and income from trade and business activities the passive_income derived constitutes less than of p6's gross_income p9 only receives income from trade and business activities p3 pé p4 p5 p2 p3 ps p8 p2 p4 p7 consequently pl p2 p3 p4 ps p7 and p are not business enterprises within the meaning of sec_4943 of the code and you are not precluded from holding these interests however p6 and p9 are business enterprises within the meaning of sec_4943 of the code you have a interest in p6 and a interest in p9 since you will acquire your interests in pé and p9 by of the these interests will be treated as held by a disqualified bequest we conclude that pursuant to sec_4943 code person for 5-year periods from the dates you receive the interests in these two partnerships secondly the next question concerns whether you will have p2 p6é and p7 have debt financed debt financed income_property sec_514 b a mortgage is acquired by effect that if property subject_to either bequest or devise such indebtedness is not treated as acquisition_indebtedness during the 10-year period following the date_of_acquisition thus you will not be treated as having debt financed income for this 10-year period of the code provides in finally the last question concerns whether upon the you will engage in acts distribution of x's estate to you by y of self-dealing with disqualified persons xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxax in addition to receiving partnership interests in the partnerships y received x's creditor interest in mortgages i and iii as shown below and the liability of p6é in mortgage as shown below ii a mortgage in the amount of approximately is i dollar_figurex secured_by property owned by pé represented that there is mortgage of approximately dollar_figurex a current balance on this it a mortgage between p6 and x by which xk loaned ii dollar_figurex to pé in november of y iii dollar_figurex to p6 in november of y a mortgage between p6é and z by which z loaned if x was a disqualified_person to you during his lifetime pé was a disqualified_person since x had over a interest in x loaned money to p6 on which there are current balances p6 x had transferred his creditor interests in these loans due to you during his lifetime these loans would have constituted a disqualified_person and extensions of credit by you to pé would have been acts of self-dealing within the meaning of sec_4941 b of the regulations no longer held by x by y conclude that creditor interests in the two loans between x and p6 are a disqualified_person distributed by to you to you and any extensions of credit to p6 would not be acts of self-dealing within the meaning of sec_4941 b code however the partnership_interest in pé is is deceased and is presently held since x and will be held be you in the future therefore we at the time the partnership_interest in pé and qd -2 c of the code and sec_53 p6 will not be of the because z is not a disqualified_person to you p6's payments of the november y loan would not result in acts of self-dealing within the meaning of sec_4941 code qd b of the accordingly based upon the information submitted and the representations made we rule that the receipt and continued ownership by you of the partnership interests owned by x distributed by y to you will not jeopardize your a tax-exempt private_foundation exempt status as under sec_501 at his death and of the code pursuant to the exception in sec_514 c b of the code the mortgages encumbering the properties xxxxxxxxxxxxxxxxxxxkxxxkxxxkxxxxxxxxxxxrxk which are owned by some of the partnerships will not constitute acquisition_indebtedness as defined in sec_514 commencing on the date of the transfer of the partnership interests to you of the code for the ten-year period the receipt and continued ownership by you of the partnership interests owned by x at his death and distributed by y to you will not constitute acts of self-dealing between you and a disqualified_person under sec_4941 of the code of the code pursuant to sec_4943 receipt and continued ownership by you of the partnership interests in business enterprises owned by x at his death and distributed by to you will not constitute excess_business_holdings as defined in sec_4943 of the code for the five-year periods commencing on the dates of the transfer of the partnership interests to you the this ruling does not purport to rule under other provisions of chapter the internal_revenue_code of the code or any other section of this ruling letter is directed only to the organization that requested it may not be used or cited as precedent we are sending a copy of this ruling letter to your key district_director and to your attorney sec_6110 of the code provides that it sincerely yours signed he alg planet vee robert c harper manager exempt_organizations technical group
